United States District Court
Norther District of California

a

~~ HN lA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:17-cv-03860-LHK Document171 Filed 07/02/19 Page 1of5
Case 5:17-cv-03860-LHK Document 151 Filed 06/25/19 Page 1of5

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

TONY NUNEZ and THE ESTATE OF _17-CV-03860-LHK
ANTHONY NUNEZ THROUGH ITS Case No
PERSONAL REPRESENATIVE SANDY VERDICT FORM

Plaintiffs,

¥.

MICHAEL SANTOS and ANTHONY
VIZZUSI,

Defendants.

Dated: June 25, 2019 , i KG p

Lucy 4, KOH
United States District Judge

 

 

Case No, 17-CV-03860-LHK
VERDICT FORM

 

 
United States District Court
Northern District of California

10
iv
12
13
14
15
16
17
18
19
20
21
22
23
24.
25
26
27
28

 

 

Case 5:17-cv-03860-LHK Document171 Filed 07/02/19 Page 2of5
Case 5:17-cv-03860-LHK Document 151 Filed 06/25/19 Page 2 of 5

We, the jury, unanimously agree to the answers to the following questions and return them under
the instructions of this Court as our verdict in this case.

PLAINTIFFS CLAIMS AGAINST DEFENDANT MICHAEL SANTOS

Question 1: Has Plaintiff Estate of Anthony Nunez through its Personal Representative Sandy
Sanchez proven by a preponderance of the evidence its excessive force claim against Defendant
Michael Santos?

Yes xX , No

Ifyou checked “Yes” for Question 1, proceed to Questions l.a. and 2. If you checked “No” for
Question I, then you should proceed to Question 3.

Question l.a: Was Decedent Anthony Nunez pointing a gun at officers at the time Defendant
Michael Santos shot Decedent Anthony Nunez?

Yes No Xx

Proceed to Question 2.

Question 2: Has Plaintiff Tony Nunez proven by a preponderance of the evidence his right to
familial relationship claim against Defendant Michael Santos?

Yes No x

Proceed to Question 3.

Question 3: Has Plaintiff Tony Nunez proven by a preponderance of the evidence his negligence
claim against Defendant Michael Santos?

Yes x No

Ifyou checked “Yes” for Question 3, proceed to Question 3.a. Ifyou checked “No” for Question
3, then do not answer Question 3.a. and proceed to Question 4.

Question 3.a: Has Defendant Michael Santos proven by a preponderance of the evidence his
defense of self-defense and/or defense of others?

Yes No x

Proceed to Question 4.

Case No. 17-CV-03860-LHK.
VERDICT FORM

 
United States District Court
Northern District of California

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:17-cv-03860-LHK Document171 Filed 07/02/19 Page 3of5
Case 5:17-cv-03860-LHK Document 151 Filed 06/25/19 Page 3 of 5

PLAINTIFFS CLAIMS AGAINST DEFENDANT ANTHONY VIZZUSI

Question 4; Has Plaintiff Estate of Anthony Nunez through its Personal Representative Sandy
Sanchez proven by a preponderance of the evidence its excessive force claim against Defendant

Anthony Vizzusi?

Yes Xx. No

If you checked “Yes” for Question 4, proceed to Questions 4,a. and 5. If you checked “No” for
Question 4, then you should proceed to Question 6.

Question 4.a: Was Decedent Anthony Nunez pointing a gun at officers at the time Defendant
Anthony Vizzusi shot Decedent Anthony Nunez?

Yes No \

Proceed to Question 5.

Question 5: Has Plaintiff Tony Nunez proven by a preponderance of the evidence his right to
familia! relationship claim against Defendant Anthony Vizzusi?

Yes No XxX

Proceed to Question 6.

Question 6: Has Plaintiff Tony Nunez proven by a preponderance of the evidence his negligence
claim against Defendant Anthony Vizzusi?

Yes x No

Ifyou checked “Yes” for Question 6, proceed to Question 6.a. If you checked “No” for Question
6, do not answer Question 6.a., and proceed to Question 7 only if you meet the requirements of
that Question.

Question 6.a: Has Defendant Anthony Vizzusi proven by a preponderance of the evidence his
defense of self-defense and/or defense of others?

Yes No X

Proceed to Question 7 only if you meet the requirements of that Question.

Case No. 17-CV-03860-LHE
VERDICT FORM

 

 
United States District Court
Northern District of California

10
11
12
13
14
15
16
17
[8
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:17-cv-03860-LHK Document171 Filed 07/02/19 Page 4of5
Case 5:17-cv-03860-LHK Document 151 Filed 06/25/19 Page 4 of 5

DEFENDANTS’ CONTRIBUTORY NEGLIGENCE DEFENSE

Answer Question 7 only if you. (1) checked “Yes” to Question 3 and checked “No” to Question
3.a,; and/or (2) checked “Yes” to Question 6 and checked “No” to Question 6.a. Ifyou cannot
answer Question 7, then do not answer Question 8 and proceed to Question 9 only if you meet the
requirements of that Question.

Question 7; Have Defendants proven by a preponderance of the evidence that Decedent Anthony
Nunez was negligent in causing his own death? oo

Yes x No

Ifyou checked “Yes” for Question 7, proceed to Question 8. If you checked “No,” for Question 8,
then do not answer Question 8, and proceed to Question 9 only if you meet the requirements of
that Question.

Question 8: What is the percentage of harm caused by each party? (Total 100%).

yg wa
Defendant Michael Santos HS %
wos

Defendant Anthony Vizzusi [5 %
Decedent Anthony Nunez / U %
DAMAGES

Answer Question 9 only if you checked “Yes” to either Questions | or 4. If you checked “No” to
both Questions I and 4, then you should proceed to Question 10 only if you meet the requirements
of that Question.

Question 9: What amount of damages is Plaintiff Estate of Anthony Nunez by and through its
Personal Representative Sandy Sanchez entitled to recover?

§ 2,600,000

Answer Question 10 only if you did any of the following: (1) checked “Yes” to Question 2; (2)
checked “Yes” to Question 5, (3) checked “Yes” to Question 3 and “No” to Question 3.a; or (4)
checked “Yes” to Question 6 and “No” to Question 6.a. If you did not do any of the above, then
you should proceed to Question 11 only if you meet the requirements of that Question.

Question 10: What amount of damages is Plaintiff Tony Nunez entitled to recover?
on 7

§_ 90, 00

Proceed to Question 11 only if you meet the requirements of that Question.

A
Case No. 17-CV-03860-LHK
VERDICT FORM

 
United States District Court
Northern District of California

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
a7
28

 

 

Case 5:17-cv-03860-LHK Document171 Filed 07/02/19 Page5of5
Case 5:17-cv-03860-LHK Document151 Filed 06/25/19 Page 5of5

PUNITIVE DAMAGES

Answer Question 11 only if you checked “Yes” to Question 1. If you checked “No” to Question 1,
do not answer Question 11, and proceed to Question 12 only if you meet the requirements of that
Question.

Question 11: If Plaintiffs have proven by clear and convincing evidence that punitive damages
should be awarded against Defendant Michael Santos, then in what amount?

5 O
Proceed to Question 12 only if you meet the requirements of that Question.

Answer Question 12 only if you checked “Yes” to Question 4. If you checked “No,” for Question
4, do not answer Question 12, sign the verdict form, and notify the Courtroom Deputy.

Question 12: If Plaintiffs have proven by clear and convincing evidence that punitive damages
should be awarded against Defendant Anthony Vizzusi, then in what amount?

5 O

Dated: | [vu 1A ogee: Ley p= :

Presiding Juxdr

 

Case No. 17-CV-03860-LHK
VERDICT FORM

 

 

 
